DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/20201 has been entered.
 
Response to Amendment
Amendments made to claims 1 and 20 overcome the previously presented 35 USC 103 rejections.  Corresponding rejections are withdrawn herein.  However, no response were made to the Double Patent rejections previously made to claims 1-20.  The double patenting rejections are maintained and modified according to the claim amendments.  It is recommended for the applicant to file a Terminal Disclaimer in order to overcome the double patenting rejections.

Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive.
Regarding claim 12, the applicant argues that Rico Alvarino relies on the date of its provisional application and the Examiner has not shown whether Rico Alvarino would be entitled to the benefit of the date.  The portion that was relied upon in the previous rejections are identically shown in paragraphs [0071], [0082] and Fig. 9 of the provisional application 62/191,253.  Therefore Rico Alvarino would be entitled to the benefit of the date of the provisional application.
The applicant also argues that Rico Alvarino describes selecting a single CE level for a UE and bundling paging signal for that UE and does not disclose that his BS includes “circuitry is configured to control the transceiver to send multiple paging signals at different respective CE modes to the terminal device”, as required by independent claim 12.  However, the cited passage shows that the base station may at least operate at CE modes of 3 db and 15 db while sending multiple paging signals (934a and 934b), and see “base stations and MTC UEs may support coverage enhancements (CE) of up to 15 dB by some techniques” recited in paragraph [0089], which also shows that the base stations supports different levels of CE up to 15 dB.  The previously presented grounds of rejections regarding claim 12 is therefore maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,531,441. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed features are disclosed or include obvious variants by the claims of US 10,531,441).
The table below compares the claims of the current application to those of USPAT (US 10,531,441) wherein identical or equivalent claimed features are shown in bold.
Current Application
USPAT (US10,531,441)
1. A terminal device for use in a wireless telecommunications system, the terminal device comprising: a transceiver configured to perform wireless communication with a base station; and circuitry configured to: control the transceiver to detect a wireless paging signal from the base station; detect whether the paging signal comprises information defining an allocation of a communications resource for use by the terminal device to send a connection request message to the base station; control the transceiver, in response to a detection that the paging signal does not comprise information defining the allocation of the communications resource, to perform a radio channel allocation procedure with the base station in order for the terminal device to be allocated the communications resource; and control the transceiver in response to a detecting that the paging signal comprises information defining the allocation of the communication resource, to establish wireless communication with the base station by sending the connection request message using the allocated communications resource, wherein when the circuitry detects that the base station has not acknowledged a connection request message sent in response to a paging signal directed to the terminal device the circuitry is configured to follow a radio channel allocation procedure with the base station.
A terminal device for use in a wireless telecommunications system, the terminal device comprising: a transceiver configured to perform wireless communication with a base station; and a controller configured to control the transceiver to detect a wireless paging signal from the base station; detect whether the paging signal comprises information defining an allocation of a communications resource for use by the terminal device to send a connection request message to the base station; control the transceiver, in response to a detection that the paging signal does not comprise information defining the allocation of the communications resource, to perform a radio channel allocation procedure with the base station in order for the terminal device to be allocated the communications resource; and control the transceiver to establish wireless communication with the base station by sending the connection request message using the allocated communications resource, wherein the terminal device is configured to selectively operate at multiple when the controller detects that the base station has not acknowledged a connection request message sent in response to a paging signal directed to that terminal device, the controller is configured to follow a radio channel allocation procedure with the base station.

2. A terminal device according to claim 1, in which the communications resource comprises one or more of: one or more radio frequency bands; a temporary radio network identifier and one or more transmission time slots.
2. The terminal device according to claim 1, wherein the communications resource comprises one or more of: one or more radio frequency bands; a temporary radio network identifier and one or more transmission time slots.
3. A terminal device according to claim 1, in which the paging signal comprises a data field defining the communications resource.
3. The terminal device according to claim 1, wherein the paging signal comprises a data field defining the communications resource.
4. A terminal device according to claim 1, in which the paging signal comprises a first portion and a second portion, the first portion comprising scheduling data scheduling the transmission of the second portion, the first portion comprising a data field defining the communications resource.
1. A terminal device for use in a wireless telecommunications system, the terminal device comprising: a transceiver configured to perform wireless communication with a base station; and a controller configured to: control the transceiver to detect a wireless paging signal from the base station; detect whether the paging signal comprises information defining an allocation of a communications resource for use by the terminal device to send a connection request message to the base station; control the transceiver, in response to a detection that the paging signal does not comprise information defining the allocation of the communications wherein the paging signal comprises a first portion transmitted in a physical downlink control channel (PDCCH) and a second portion transmitted in a physical downlink shared channel (PDSCH), the first portion comprising scheduling data scheduling the transmission of the second portion and a data field defining the communications resource.


6. A terminal device according to claim 1, the terminal device being configured to selectively operate at multiple coverage enhancement (CE) modes, each CE mode corresponding to a different respective number of repetitions of wireless data signals to or from the terminal device.
4. The terminal device according to claim 1, wherein the terminal device is configured to selectively operate at multiple coverage enhancement (CE) modes, each CE mode corresponding to a different respective number of repetitions of wireless data signals to or from the terminal device.
7. A terminal device according to claim 6, in which the controller is configured to set a CE mode according to the CE mode of a detected paging signal.
5. The terminal device according to claim 4, wherein the controller is configured to set a CE mode according to the CE mode of a detected paging signal.
8. A terminal device according to claim 6, configured to perform wireless communication with the base station using the allocated communications resource by sending the connection request message using a predetermined CE mode, and to receive information from the base station, in response to that connection request message, indicating a required CE mode.
6. The terminal device according to claim 4, wherein the controller is configured to perform wireless communication with the base station using the allocated communications resource by sending the connection request message using a predetermined CE mode; and receive information from the base station, in response to the connection request message, indicating a required CE mode.
9. A terminal device according to claim 6, configured to receive the paging signal using a predetermined CE mode and to perform wireless communication using a CE mode associated with the terminal device.
7. The terminal device according to claim 4, wherein the controller is configured to receive the paging signal using a predetermined CE mode; and perform wireless communication using a CE mode associated with the terminal device.
11. A terminal device according to claim 10, in which the controller is configured to follow a radio channel allocation procedure using the CE mode at which the connection message was sent.
9. The terminal device according to claim 8, wherein the controller is configured to follow a radio channel allocation procedure using the CE mode at which the connection request message was sent.
12. A base station for use in a wireless telecommunications system, the base station comprising: a transceiver configured to perform wireless communication with a terminal device; and a controller configured to: control the transceiver to send a wireless paging signal to the terminal device, the paging signal comprising information defining an allocation of a communications resource for use by the terminal device to send a connection request message to the base station; and control the transceiver to establish wireless communication with the terminal device by receiving the connection request message using the allocated communications resource, wherein the base station is configured to selectively operate at multiple coverage enhancement (CE) modes of communication with the terminal device, and the circuitry is configured to control the transceiver to send multiple paging signals at different respective CE modes.
10. A base station for use in a wireless telecommunications system, the base station comprising: a transceiver configured to perform wireless communication with a terminal device; and a controller configured to: control the transceiver to send a wireless paging signal to the terminal device, the paging signal comprising information defining an allocation of a communications resource for use by the terminal device to send a connection request message to the base station; and control the transceiver to establish wireless communication with the terminal device by receiving the connection request message using the allocated communications resource, wherein the base station is configured to selectively operate at multiple coverage enhancement (CE) modes for communication with the terminal device, each CE mode corresponding to a different respective number of repetitions of wireless data signals to or from the terminal device, and the controller is configured to control the transceiver to send multiple paging signals at different respective CE modes, each paging signal defining a respective communications resource for use by the terminal device.
13. A base station according to claim 12, in which the communications resource comprises one or more of: one or more radio frequency bands; a temporary radio network identifier and one or more transmission time slots.
11. The base station according to claim 10, wherein the communications resource comprises one or more of: one or more radio frequency bands; a temporary radio network identifier and one or more transmission time slots.
14. A base station according to claim 12, in which the paging signal comprises a data field defining the communications resource.
12. The base station according to claim 10, wherein the paging signal comprises a data field defining the communications resource.
15. A base station according to claim 12, in which the paging signal comprises a first portion and a second portion, the first portion comprising scheduling data scheduling the transmission of the second portion, the first portion comprising a data field defining the communications resource.
13. The base station according to claim 10, wherein the paging signal comprises a first portion and a second portion, the first portion comprising scheduling data scheduling the transmission of the second portion, the first portion comprising a data field defining the communications resource.
16. A base station according to claim 12, in which the paging signal comprises a first portion and a second portion, the first portion comprising scheduling data scheduling the transmission of the second portion, the second portion comprising a data field defining the communications resource.
14. The base station according to claim 10, wherein the paging signal comprises a first portion and a second portion, the first portion comprising scheduling data scheduling the transmission of the second portion, the second portion comprising a data field defining the communications resource.
17. A base station according to claim 12, the base station being configured to selectively operate at multiple coverage enhancement (CE) modes for communication with the terminal device, each CE mode corresponding to a different respective number of repetitions of wireless data signals to or from the terminal device.
wherein the terminal device is configured to selectively operate at multiple coverage enhancement (CE) modes, each CE mode corresponding to a different respective number of repetitions of wireless data signals to or from the terminal device, and the controller is configured to receive the paging signal using a predetermined CE mode; perform wireless communication using a CE mode associated with the terminal device; and when the controller detects that the base station has not acknowledged a connection request message sent in response to a paging signal directed to that terminal device, the controller is configured to follow a radio channel allocation procedure with the base station.
18. A base station according to claim 17, configured to receive the connection request message using a predetermined CE mode, and to send information to the terminal device which sent that connection request message, indicating a required CE mode.
15. The base station according to claim 10, wherein the controller is configured to: receive the connection request message using a predetermined CE mode; and send information to the terminal device which sent that connection request message, indicating a required CE mode.
19. A base station according to claim 17, in which the controller is configured to control the 25transceiver to send multiple paging signals at different respective CE modes, each paging signal defining a respective communications resource for use by the terminal device.
10. A base station for use in a wireless telecommunications system, the base station comprising: a transceiver configured to perform wireless communication with a terminal device; and a controller configured to: control the transceiver to send a wireless paging signal to the terminal device, the paging signal comprising information defining an allocation of a communications resource for use by the terminal device to send a connection request message to the base station; and control the transceiver to establish wireless communication with the terminal device by receiving the connection request message using the allocated communications resource, wherein the base station is configured to selectively operate at multiple coverage enhancement (CE) modes for communication with the terminal device, each CE mode corresponding to a different respective number of repetitions and the controller is configured to control the transceiver to send multiple paging signals at different respective CE modes, each paging signal defining a respective communications resource for use by the terminal device.
20. A method of operation of a terminal device for use in a wireless telecommunications system and configured to perform wireless communication with a base station; the method comprising: detecting a wireless paging signal from the base station; detecting whether the paging signal comprises information defining an allocation of a communications resource for use by the terminal device to send a connection request message to the base station; controlling the transceiver, in response to a detection that the paging signal does not comprise information defining the allocation of the communications resource, to perform a radio channel allocation procedure with the base station in order for the terminal device to be allocated the communications resource; and controlling the transceiver to establish wireless communication with the base station by sending the connection request message using the allocated communications resource; and following a radio channel allocation procedure witht eh base station when it is determined that the base station has not acknowledged a connection request message sent in response to a paging signal directed to the terminal device.
A terminal device for use in a wireless telecommunications system, the terminal device comprising: a transceiver configured to perform wireless communication with a base station; and a controller configured to control the transceiver to detect a wireless paging signal from the base station; detect whether the paging signal comprises information defining an allocation of a communications resource for use by the terminal device to send a connection request message to the base station; control the transceiver, in response to a detection that the paging signal does not comprise information defining the allocation of the communications resource, to perform a radio channel allocation procedure with the base station in order for the terminal device to be allocated the communications resource; and control the transceiver to establish wireless communication with the base station by sending the connection request message using the allocated communications resource, wherein the terminal device is configured to selectively operate at multiple coverage enhancement (CE) modes, each CE mode corresponding to a different respective number of repetitions of wireless data signals to or from the terminal device, and the controller is configured to receive the paging signal using a predetermined CE mode; perform wireless communication using a CE mode associated with the terminal device; and when the controller detects that the base station has not acknowledged a connection request message sent in response to a paging signal directed to that terminal device, the controller is configured to follow a radio channel allocation procedure with the base station.


	As shown above, claim 8 of US 10,531,441 discloses all of the claimed feature of the currently amended claim 1 except that “control the transceiver to establish wireless communication with the base station by sending the connection request message using the allocated communications resource” is performed “in response to a detecting that the paging signal comprises information defining the allocation of the communication resource”.  However, since the connection request message is sent using the allocated communication resource, and the allocated communication resource is acquired in the detection step in claim 8 of US 10,531,441, which recites “detect whether the paging signal comprises information defining an allocation of a communications resource for use by the terminal device to send a connection request message to the base station”.  It is clear that the step to “control the transceiver to establish wireless communication with the base station by sending the connection request message using the allocated communications resource” is .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘468 (US 2010/0014468) in view of Yu (US 2017/0245241) and Rico Alverino (US 2017/0013391).
Lee ‘468 discloses the following features.
Regarding claim 12, a base station for use in a wireless telecommunication system (see eNodeB in Fig. 9), the base station comprising: a transceiver configured to perform wireless communication with a terminal device (see communication with an UE shown in Fig. 9, wherein the eNodeB must include a transceiver); and a circuitry configured to: control the transceiver to send a wireless paging signal to the terminal device, the paging signal defining an allocation of a communications resource for use by the terminal device to send a connection request message to the base station (see paging message including UL resource allocation in step 910 of Fig. 9); and control the transceiver to establish wireless communication with the terminal device by receiving 
Regarding claim 13, wherein the communication resource comprises one or more of: one or more radio frequency bands; a temporary radio network identifier and one or more transmission time slots (see “In this case, the paging message is able to carry such UL_SCH associated information usable by the UE as a corresponding frequency, timing, information for time and the like” recited in paragraph [0087]).
Lee ‘468 discloses the features as shown above.
Lee ‘468 does not disclose the following features: Regarding claim 12, the base station being configured to selectively operate at multiple CE modes for communication with the terminal device, and the circuitry is configured to control the transceiver to send multiple paging signals at different respective CE modes.
Yu discloses the following features.
Regarding claim 12, the base station being configured to selectively operate at multiple CE modes for communication with the terminal device (see paragraph [0009]).
Rico Alvarino discloses the following features.
Regarding claim 12, the circuitry is configured to control the transceiver to send multiple paging signals at different respective CE modes (see “When a BS pages a UE operating in a coverage enhancement (CE) level of more than 0 dB (e.g., 3 dB, 15 dB), the BS may transmit a plurality or bundle of MPDCCHs conveying paging signals in a plurality of subframes (e.g., the bundles illustrated in techniques 910, 920, and 930 in FIG. 9 above) to the UE” recited in paragraph [0111]; also see “base stations and MTC UEs may support coverage enhancements (CE) of up to 15 dB by some techniques” 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lee ‘468 using features, as taught by Yu and Rico Alvarino, in order to provide a paging transmission method taking into account the coverage enhancement level supported by the UE and the base station (see paragraphs [0006]-[0009] of Yu) and in order to increase the probability of the UE successfully decoding the MPDCCH and detecting the paging signal (see paragraph [0111] of Rico Alvarino).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘468 and Yu, Rico Alverino as applied to claims 12 above, and further in view of Chatterjee (US 2018/0212736).
	Lee ‘468 and Yu, Rico Alverino disclose the features as shown above.
	Lee ‘468 does not disclose the following features: regarding claim 14, in which the paging signal comprises a data field defining the communication resource; regarding claim 15, the paging signal comprises a first portion and a second portion, the first portion comprising scheduling data scheduling the transmission of the second portion, the first portion comprising a data field defining the communication resource; regarding claim 16, the paging signal comprises a first portion and a second portion, the first portion comprising scheduling data scheduling the transmission of the second portion, the second portion comprising a data field defining the communication resource.

	Regarding claim 14, in which the paging signal comprises a data field defining the communication resource (see “paging messages should be carried by PDSCH scheduled by M-PDCCH and RAR messages will be carried by M-PDCCH for the case of a single MAC RAR in a narrowband (NB) and will be carried be PDSCH scheduled by M-PDCCH for the case of multiple MAC RARs in a NB” recited in paragraph [0019], wherein the RAR message is known to include resource grant information).
	Regarding claim 15, the paging signal comprises a first portion and a second portion, the first portion comprising scheduling data scheduling the transmission of the second portion, the first portion comprising a data field defining the communication resource (see “paging messages should be carried by PDSCH scheduled by M-PDCCH and RAR messages will be carried by M-PDCCH for the case of a single MAC RAR in a narrowband (NB)” recited in paragraph [0019], wherein the RAR message is known to include resource grant information).
Regarding claim 16, the paging signal comprises a first portion and a second portion, the first portion comprising scheduling data scheduling the transmission of the second portion, the second portion comprising a data field defining the communication resource (see “paging messages should be carried by PDSCH scheduled by M-PDCCH and RAR messages…will be carried be PDSCH scheduled by M-PDCCH for the case of multiple MAC RARs in a NB” recited in paragraph [0019], wherein the RAR message is known to include resource grant information).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lee ‘468 and Yu, Rico Alverino .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘468 and Yu, Rico Alverino as applied to claim 12 above, and further in view of Lee ‘722.
Lee ‘468 and Yu, Rico Alverino disclose the features as shown above.
Lee ‘468 does not disclose the following features: regarding claim 17, teach CE mode corresponding to a different respective number of repetitions of wireless data signals to or from the terminal device.
Lee ‘722 discloses the following features.
Regarding claim 17, each CE mode corresponding to a different respective number of repetitions of wireless data signals to or from the terminal device (see paragraph [0149]-[0150]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lee ‘468 and Yu, Rico Alverino using features, as taught by Lee ‘722, in order to properly serve UEs installed in coverage-limited places (see paragraph [0124] of Lee ‘722).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘468, Yu, Rico Alverino and Lee ‘722 as applied to claim 17 above, and further in view of Lee ‘419.
Lee ‘468, Yu, Rico Alverino and Lee ‘722 discloses the features as shown above.

	Lee ‘419 discloses the following features.
Regarding claim 18, configured to receive the connection request message using a predetermined CE mode (see “If only one LCID is assigned for requesting a higher CE mode level, an exact CE mode level the UE is requesting is included in the payload of Msg3 or header. New cause value can be added in RRC connection request message” recited in paragraph [0095]), and to send information to the terminal device which sent the connection request message, indicating a required CE mode (see “Subsequently, if the requested CE mode level information is included in Msg3, the network provides the Msg4 including CE mode level of the network to which the network changes CE mode level as an acknowledgement (step 4)” recited in paragraph [0096]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lee ‘468, Yu, Rico Alverino and Lee ‘722 using features, as taught by Lee ‘419, in order to apply the CE mode level best suited for the UE (see paragraph [0095] of Lee ‘419).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473